Title: To George Washington from Pierre-François Barbé-Marbois, 1 March 1781
From: Barbé-Marbois, Pierre-François
To: Washington, George


                  
                     Monsieur,
                     a Philadelphie le l. mars 1781
                  
                  J’ai reçu une Lettre des parents de M. de la Radiere que la mort de cet officier a sensiblement affligés.  Ils desirent que votre Excellence veuille bien m’exprimer dans une Lettre particuliere ou de toute autre maniere son opinion, touchant ses Services et son Zele: je sais combien un pareil temoignage peut être pretieux à sa famille, et qu’après avoir perdu M. de la Radiere, Si quelque chose peut affoiblir les regrets qu’elle ressent de cette perte, c’est de savoir qu’il avoit merité votre estime.  Je saisis avec empressement, Monsieur, cette occasion de me rapeller à votre souvenir et de vous assurer du profond respect avec lequel je suis De votre Excellence Le très humble et très obéissant serviteur 
                  
                     Demarbois
                  
               